                                                                                                                                                                                                      
Exhibit 10.2

Employment Offer Letter Supplement

February 4, 2005

Richard Kent
1487 San Ines Way
Morgan Hill, CA 95037



Dear Rick:



We look forward to your joining Sunrise Telecom on Monday, February 7. In
exchange for your early start date, we will pay you an additional $30,000
sign-on bonus, subject to general verification from your current employer of
your compensation arrangements. We recognize that because of the earlier start
date, you may need to help your current employer transition some matters to
other employees within that organization after you have started work at Sunrise
Telecom. We agree to be generally supportive in the near term.

Best regards,



/s/ Paul A. Marshall /s/ Richard Kent Paul A. Marshall, Accepted by Richard Kent
COO/Acting CFO



cc: Kris Gray



 

 

 

 

 

 